UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1713



RANDY L. THOMAS,

                                             Plaintiff - Appellant,

          versus


R. HARCOURT FULTON; JAMES HAMMOND,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:07-cv-00200-GCM)


Submitted:   December 17, 2007            Decided:   January 7, 2008


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Randy L. Thomas, Appellant Pro Se. Sardar Mujeeb Shah-Khan, CITY
ATTORNEY’S OFFICE, Charlotte, North Carolina; Mark Weston Johnson,
HELMS, MULLISS & WICKER, PLLC, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            During the course of Randy Thomas’ proceedings under 42

U.S.C. § 1983 (2000), the district court imposed a prefiling

injunction against Thomas, which prohibited him “from making any

further filings against government officials and their counsel

without first obtaining express permission from the [c]ourt.”

(R. 9 at 2).      Thomas appeals the district court’s order and asserts

that the injunction is too broad.         For the reasons that follow, we

vacate     the    district   court’s    order   and   remand    for   further

proceedings.

            Federal courts have the authority to issue prefiling

injunctions against vexatious litigants.          Cromer v. Kraft Foods N.

Am., Inc., 390 F.3d 812, 817 (4th Cir. 2004).               Courts, however,

“should not in any way limit a litigant’s access to the courts

absent exigent circumstances, such as a litigant’s continuous abuse

of   the   judicial    process   by    filing   meritless    and   repetitive

actions.”        Id. at 817-18 (internal quotation marks and citation

omitted). The factors a district court should consider in deciding

whether to issue a prefiling injunction are:

      (1) the party’s history of litigation, in particular
      whether he has filed vexatious, harassing, or duplicative
      lawsuits; (2) whether the party had a good faith basis
      for pursuing the litigation, or simply intended to
      harass; (3) the extent of the burden on the courts and
      other parties resulting from the party’s filings; and
      (4) the adequacy of alternative sanctions.




                                      - 2 -
Id. at 818 (citations omitted).        After balancing these factors, if

a court decides that a prefiling injunction is warranted, the court

“must ensure that the injunction is narrowly tailored to fit the

specific circumstances at issue.”            Id. (internal quotation marks

and citation omitted). “A narrowly tailored injunction . . . would

address only filings in [a particular action] or related actions.”

Id. at 819.    We review the imposition of a prefiling injunction for

abuse of discretion.      Id. at 817.

            Having reviewed the record in light of the factors

enunciated in Cromer, we agree with the district court that Thomas’

lawsuits are duplicative and vexatious; he cannot have a reasonable

expectation of prevailing; and he has caused needless expense and

burdens to other parties and the court.          We note that the district

court’s order does not indicate whether the court considered the

adequacy of alternative sanctions before imposing the prefiling

injunction.     In any event, we conclude that the imposition of this

particular injunction is defective for being overbroad.                     The

prefiling injunction prohibits Thomas from filing further civil

actions against government officials and their counsel without

permission of the district court in unrelated actions.                     This

language “has no boundaries.”        DeLong v. Hennessey, 912 F.2d 1144,

1148 (9th Cir. 1990).      Thus, the terms of the injunction are not

“narrowly     tailored”   to   the   circumstances    giving   rise   to    the

injunction.     See Cromer, 390 F.3d at 819 (holding that prefiling


                                     - 3 -
injunction barring future filings in unrelated cases in district

court constitutes overbroad and impermissible restriction).

              Accordingly, we are constrained to vacate the injunction

imposed on Thomas and remand for further proceedings consistent

with this opinion.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                        VACATED AND REMANDED




                                     - 4 -